DETAILED ACTION
This office action is in response to Applicant Arguments and Remarks Made in an Amendment filed on 09/12/2022 for application with case number 16/781,484 (filed on 02/04/2020), in which claims 1-20 were originally presented for examination.

Status of Claims
Claims 1-2, 7, 9-11, 14-15, 17 and 20 are currently amended. Claims 8 and 19 have been cancelled. Claims 21 and 22 have been added as new claims depending on claims 1 and 9, respectively. Accordingly, Claims 1-7, 9-18 and 20-22 are currently pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
	Acknowledgment is made of applicant’s claim no priority for this application submitted on
02/04/2020.

	Information Disclosure Statement
	The information disclosure statements (IDS(s)) submitted on 02/04/2020 & 02/26/2020 have been received and considered.

Examiner Notes
Examiner cites particular paragraphs or columns and lines in the references as applied to Applicant’s claims for the convenience of the Applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the Applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. The prompt development of a clear issue requires that the replies of the Applicant meet the objections to and rejections of the claims. Applicant should also specifically point out the support for any amendments made to the disclosure (see MPEP §2163.06). Applicant is reminded that the Examiner is entitled to give the Broadest Reasonable Interpretation (BRI) to the language of the claims. Furthermore, the Examiner is not limited to Applicant’s definition which is not specifically set forth in the claims (see MPEP §2111.01).

Response to Arguments 
Applicant's arguments filed on 09/12/2022 have been fully considered and are addressed as follows:
Regarding the claim rejections under 35 USC §101: The rejections of claims 1-7, 9-18 and 20, for being not directed to patent-eligible subject matter, are withdrawn, as the amended base claims 1, 9 and 20 filed on 09/12/2022 have overcome the rejection as recited in the Non-Final Office Action mailed on 06/13/2022.
Regarding the claim rejections under 35 USC §102(a)(1): Applicant’s arguments regarding the rejection of the claim 20 as being clearly anticipated by the prior art of Kellner (US 2009/0248226 A1) have been fully considered. However, those arguments are not persuasive.
Applicant asserts that:
“Kellner does not determine both (i) a first proximity distance between a first vehicle and a front device onboard a second vehicle, and (ii) a second proximity distance between the first vehicle and a rear device onboard the second vehicle. Kellner also does not compare these two proximity distances to determine an orientation of the second vehicle on a route … For these reasons, Kellner does not
anticipate claim 20.” (see Remarks pages 7-8; emphasis added)

The examiner respectfully disagrees. In response to Applicant’s argument that the references fail to show certain features of applicant's invention, it is noted that the features upon which applicant relies (i.e., distance) are not recited in the rejected claim 20. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). For at least the foregoing reasons, and the rejections outlined below, the prior art rejection of claim 20 is maintained. For at least the foregoing reasons, and the rejections outlined below, the prior art rejection of claim 20 is maintained.
Regarding the Claim rejections under 35 USC §103: Applicant’s arguments regarding the rejections of the claim(s) 1-12 and 14-19 as being unpatentable over Kellner (US 2009/0248226 A1) as modified by Cooper (US 2013/0261842 A1) have been fully considered. However, those arguments are not persuasive.
Applicant asserts that:
“ …The Office Action admits that Kellner is silent about determining the first and second distances recited in claim 1, and relies on Cooper to remedy this shortcoming … 
Cooper does not teach or suggest determining a second distance measurement between a different electronic component onboard the second vehicle 1608b and the electronic component 1612a on the first vehicle 1608a. Therefore, Cooper does not remedy the shortcomings of Kellner with respect to determining both the first and second distances recited in claim 1” (see Remarks pages 9-10; emphasis added)

The examiner respectfully disagrees. Examiner points to Cooper for teaching the determining of at least one of a vehicle separation distance and/or a component separation distance, wherein the vehicle separation distance is representative of a distance between the first vehicle and the second vehicle. Cooper further discloses the component separation distance is representative of another, different distance between the first electronic component and the second electronic component. Although the examiner does not necessarily agree with the applicant arguments, and in the interest of concluding the prosecution, new grounds of rejection are introduced to teach some of the amended limitations as outlined in the prior art rejections below. Accordingly, those arguments are rendered moot in light of the new grounds of rejection outlined below, which were necessitated by the applicant’s amendment.
For at least the foregoing reasons, and the rejections outlined below, the prior art rejections of claims 1-6, 8-12 and 14 and 16-19 are maintained.
Applicant asserts that:
“dependent claim 7 recites …The cited references do not compare a linear distance between two devices onboard a common vehicle to a difference between two proximity distances between the two devices and a different vehicle. The cited references also do not determine a skew of a vehicle relative to another vehicle on the same route …” (see Remarks page 10; emphasis added)

Those arguments are persuasive in view of the currently amended dependent claims 7 and 15. Accordingly, all previous §103 rejections of claims 7 and 15 have been withdrawn.



































Claim Rejections - 35 USC § 102
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim 20 is rejected under 35 USC §102(a)(1) as being clearly anticipated by PG Pub. No. US 2009/0248226 A1 to Kellner et al. (hereinafter “Kellner”), which is found in the IDS submitted on 02/04/2020


As per claim 20, Kellner teaches a system (Kellner, in Fig. 9 [reproduced here for convenience] & ¶6, discloses a system for determining the direction of movement of the lead locomotive and the remote locomotive) comprising:
one or more processors disposed onboard a first vehicle of a vehicle system, the one or more processors configured to receive, via a communication device onboard the first vehicle, a location of a front device disposed onboard a second vehicle of the vehicle system and a location of a rear device disposed onboard the second vehicle, wherein the front device is located more proximate to a front end of the second vehicle than a proximity of the rear device to the front end, 
the one or more processors configured to determine an orientation of the second vehicle along a route relative to the first vehicle based on a comparison of respective proximities of the front device and the rear device to a location of the first vehicle,
the one or more processors configured to generate control signals, based on the orientation of the second vehicle, for communication to the second vehicle to control movement of the second vehicle along the route (Kellner, in Fig. 9, Fig. 10  [both figures reproduced here for convenience] & ¶¶35-42, discloses one or more signals from receiver 26 [i.e., front device disposed onboard a second vehicle] and receiver 27 [i.e., rear device disposed onboard the second vehicle] on the remote locomotive 15 [i.e., the second vehicle] are transmitted to the controller 24 [i.e., a communication device onboard the first vehicle] indicative of the changing coordinates of the receivers 26, 27, when train 13 begins to move. Since the receiver 26 and 27 indicate to the controller 24 that the short hood of the remote locomotive 15 is south of the long hood of the remote locomotive 15 and since the controller 24 can also determine that the locomotive is moving in a southward direction, the controller 24 can determine that the remote locomotive 15 is moving in a short hood forward direction [i.e., determine an orientation of the second vehicle along a route relative to the first vehicle]. Kellner further discloses that direction of movement of the remote locomotive 15 is detected or determined in step 46. The coordinate data [i.e., location(s)] is sent to controller 24 on the lead locomotive 14 [i.e., first vehicle], which determines the short hood 15B is moving southward and therefore in a short hood forward direction. GPS receivers mounted on the short hood and long hood of the locomotives is used to determine the direction of movement of the remote locomotive. In step 48, the remote locomotive 15 sends a signal to the lead locomotive 14, which is indicative of the direction of movement of the remote locomotive 15 and its setup (SAME or OPPOSITE) relative to the lead locomotive 15. Then, in step 50 the status of the lead locomotive or the direction of movement of the lead locomotive 14 is compared to the status of the remote locomotive 15 or its direction of movement and the remote locomotive’s 15 setup data [implies comparison of respective proximities of the front device and the rear device to a location of the first vehicle]. If the direction of movement of the lead locomotive matches the remote setup data and status information the train continues as represented in steps 52 and 54. Kellner also discloses an alarm is generated so as to inform the operator on the lead locomotive 14, when the controller 24 determines there is an error or the remote locomotive 15 setup data does not match the status data, such that he can take the appropriate action as determined by railroad operating rules or such that the train can be automatically stopped. Kellner further discloses that if there is not a match the alarm is generated so that the operator can take appropriate action or the trains is stopped as represented in steps 52 and 56 [implies control movement of the second vehicle along the route]).
[AltContent: arrow][AltContent: arrow]
    PNG
    media_image1.png
    691
    696
    media_image1.png
    Greyscale

Kellner’s Fig. 9 (emphasis added)







[AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow]
    PNG
    media_image2.png
    569
    525
    media_image2.png
    Greyscale


Kellner’s Fig. 10
























Claim Rejections - 35 USC § 103
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.

Claims 1-6, 9-12, 14, 16-18 and 21-22 are rejected under 35 USC §103 as being unpatentable over PG Pub. No. US 2009/0248226 A1 to Kellner et al. (hereinafter “Kellner”), which is found in the IDS submitted on 02/04/2020, in view of PG Pub. No. US 2013/0261842 A1 to Cooper et al. (hereinafter “Cooper”) 

As per claim 1, Kellner teaches a system (Kellner, in Fig. 9  [reproduced here for convenience] & ¶6, discloses a system for determining the direction of movement of the lead locomotive and the remote locomotive) comprising:
[AltContent: arrow][AltContent: arrow]
    PNG
    media_image1.png
    691
    696
    media_image1.png
    Greyscale

Kellner’s Fig. 9 (emphasis added)

one or more processors configured to determine a first 
the one or more processors configured to determine an orientation of the second vehicle along the route relative to the first vehicle based on a difference between the first 
the one or more processors configured to generate control signals, based on the orientation of the second vehicle, for communication to the second vehicle to control movement of the second vehicle along the route (Kellner, in Fig. 9, Fig. 10 [both figures reproduced here for convenience] & ¶¶35-42, discloses global positioning satellite systems (GPS) to determine the direction of movement of the locomotives 14 and 15. Each of the locomotives 14, 15 include two GPS receivers. There is a short hood receiver 26 and a long hood receiver 27 for the lead locomotive 14 and the remote locomotive 15. And, using a differential in coordinates between the short hood receiver 26 and the long hood receiver 27 to determine in which direction the lead and remote locomotives are facing or moving [implies determine an orientation of the second vehicle along the route relative to the first vehicle based on a difference between the first distance and the second distance]. Kellner further discloses that when train 13 begins to move one or more signals from receiver 26 [i.e., front device disposed on a second vehicle] and receiver 27 [i.e., rear device disposed on the second vehicle] on the remote locomotive 15 [i.e., the second vehicle] are transmitted to the controller 24 [i.e., reference device disposed on a first vehicle] indicative of the changing coordinates of the receivers 26, 27. Since the receiver 26 and 27 indicate to the controller 24 that the short hood of the remote locomotive 15 is south of the long hood of the remote locomotive 15 and since the controller 24 can also determine that the locomotive is moving in a southward direction, the controller 24 can determine that the remote locomotive 15 is moving in a short hood forward direction [i.e., determine an orientation of the second vehicle along the route relative to the first vehicle]. Kellner also discloses that direction of movement of the remote locomotive 15 is detected or determined in step 46. The coordinate data [i.e., location(s)] is sent to controller 24 on the lead locomotive 14 [i.e., first vehicle], which determines the short hood 15B is moving southward and therefore in a short hood forward direction. GPS receivers mounted on the short hood and long hood of the locomotives is used to determine the direction of movement of the remote locomotive [implies determine an orientation of the second vehicle along the route relative to the first vehicle based on a difference between the first distance and the second distance]. In step 48, the remote locomotive 15 sends a signal to the lead locomotive 14, which signal is indicative of the direction of movement of the remote locomotive 15 and its setup (SAME or OPPOSITE) relative to the lead locomotive 15. Then, in step 50 the status of the lead locomotive or the direction of movement of the lead locomotive 14 is compared to the status of the remote locomotive 15 or its direction of movement and the remote locomotive’s 15 setup data [implies determine an orientation of the second vehicle along the route relative to the first vehicle based on a difference between the first distance and the second distance]. If the direction of movement of the lead locomotive matches the remote setup data and status information the train continues as represented in steps 52 and 54. Kellner also discloses an alarm is generated so as to inform the operator on the lead locomotive 14, when the controller 24 determines there is an error or the remote locomotive 15 setup data does not match the status data, such that he can take the appropriate action as determined by railroad operating rules or such that the train can be automatically stopped. Kellner further discloses that if there is not a match the alarm is generated so that the operator can take appropriate action or the trains is stopped as represented in steps 52 and 56 [implies control movement of the second vehicle along the route]).
While Kellner, in certain embodiments, implicitly requires determining distance(s) [i.e., determining the first distance, and the second distance] in order for Kellner’s controller 24 onboard of the lead locomotive 14 [i.e., first vehicle] to determine the direction of movement [i.e., orientation] of the remote locomotive 15 based on the received the GPS coordinate data [i.e., location(s)] from the GPS receiver mounted on the short hood 27 [i.e., rear device] and from GPS receiver mounted on long hood 26 [i.e., front device] of the remote locomotive 15 [i.e., second vehicle], it does not explicitly recite distance(s) [i.e., it is silent about determining the first distance, and the second distance].
[AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow]
    PNG
    media_image2.png
    569
    525
    media_image2.png
    Greyscale


Kellner’s Fig. 10

Cooper teaches, in Fig. 24, ¶¶114-116 & ¶177 that is was old and well known at the time of filing in the art of train control systems, determining the first distance, and the second distance (Cooper, in Fig. 24 [reproduced here for convenience], ¶¶114-116 & ¶177, discloses the physical relationship to be a distance 2426 between the first vehicle and the second vehicle, including (1) a distance between closest ends of the two vehicles [implies at least first distance], and/or (2) a distance between designated points on the vehicles [implies first distance and/or second distance], for example, calculating the distance between an electronic component 1612a on one vehicle 1608a and a similar electronic component 1612b on another vehicle 1608b. Cooper illustrates that taking distance into account is beneficial depending on the nature of the data and the operation performed by the second component 1612b on the second vehicle 1608b. Cooper further discloses the physical relationship includes information relating to an orientation of the second vehicle with respect to the first vehicle. Cooper further disclose the determining at least one of a vehicle separation distance and/or a component separation distance. The vehicle separation distance is representative of a distance between the first vehicle and the second vehicle. The component separation distance is representative of another, different distance between the first electronic component and the second electronic component. Cooper’s method also includes modifying the first data using the at least one of the vehicle separation distance or the component separation distance prior to the second electronic component per- forming the one or more functions using the first data that is modified).

    PNG
    media_image3.png
    328
    1082
    media_image3.png
    Greyscale

Cooper’s Fig. 24

It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Kellner in view of Cooper, as both inventions are directed to the same field of endeavor – train control systems and the combination would provide for a higher degree of dispatch reliability (see at least Cooper’s ¶105).

As per claim 2, Kellner as modified by Cooper teaches the system of claim 1, accordingly, the rejection of claim 1 above is incorporated. 
Kellner further discloses wherein the first vehicle is disposed in front of the second vehicle along the route relative to a direction of travel (Kellner, in Fig. 9  [reproduced here for convenience], illustrates the lead locomotive 14 [i.e., the first vehicle]) is located in front of the remote locomotive 15 [i.e., the second vehicle]), and the one or more processors are configured to determine that the orientation of the second vehicle along the route is a rear facing orientation relative to the direction of travel based on the first  (Kellner, in Fig. 9, Fig. 10 & ¶¶37-42, discloses global positioning satellite systems (GPS) to determine the direction of movement of the locomotives 14 and 15. Each of the locomotives 14, 15 include two GPS receivers. There is a short hood receiver 26 and a long hood receiver 27 for the lead locomotive 14 and the remote locomotive 15. And, using a differential in coordinates between the short hood receiver 26 and the long hood receiver 27 to determine in which direction the lead and remote locomotives are facing or moving [implies determine that the orientation of the second vehicle along the route is a rear facing orientation relative to the direction of travel]. Kellner further discloses that when train 13 begins to move one or more signals from receivers 26 [i.e., front device disposed on a second vehicle] and 27 [i.e., rear device disposed on the second vehicle] on the remote locomotive 15 [i.e., the second vehicle] are transmitted to the controller 24 [i.e., reference device disposed on a first vehicle] indicative of the changing coordinates of the receivers 26, 27. Since the receiver 26 and 27 indicate to the controller 24 that the short hood of the remote locomotive 15 is south of the long hood of the remote locomotive 15 and since the controller 24 can also determine that the locomotive is moving in a southward direction, the controller 24 can determine that the remote locomotive 15 is moving in a short hood forward direction [i.e., determine an orientation of the second vehicle along the route relative to the first vehicle]. Kellner also discloses that direction of movement of the remote locomotive 15 is detected or determined in step 46. The coordinate data may be sent to controller 24 on the lead locomotive 14 [i.e., first vehicle], which determines the short hood 15B is moving southward and therefore in a short hood forward direction. GPS receivers mounted on the short hood and long hood of the locomotives may be used to determine the direction of movement of the remote locomotive. In step 48, the remote locomotive 15 sends a signal to the lead locomotive 14, which signal is indicative of the direction of movement of the remote locomotive 15 and its setup (SAME or OPPOSITE) relative to the lead locomotive 15. Then, in step 50 the status of the lead locomotive or the direction of movement of the lead locomotive 14 is compared to the status of the remote locomotive 15 or its direction of movement and the remote locomotive's 15 setup data. If the direction of movement of the lead locomotive matches the remote setup data and status information the train continues as represented in steps 52 and 54).
While Kellner, in certain embodiments, implicitly requires determining distance(s) [i.e., determining the first distance, and the second distance] in order for Kellner’s controller 24 onboard of the lead locomotive 14 [i.e., first vehicle] to determine the direction of movement [i.e., orientation] of the remote locomotive 15 based on the received the GPS coordinate data [i.e., location(s)] from the GPS receiver mounted on the short hood 27 [i.e., rear device] and from GPS receiver mounted on long hood 26 [i.e., front device] of the remote locomotive 15 [i.e., second vehicle], it does not explicitly recite distance(s) [i.e., it is silent about determining the first distance, and the second distance].
Cooper teaches, in Fig. 24, ¶¶114-116 & ¶177 that is was old and well known at the time of filing in the art of train control systems, determining the first distance, and the second distance (Cooper, in Fig. 24 [reproduced here for convenience], ¶¶114-116 & ¶177, discloses the physical relationship to be a distance 2426 between the first vehicle and the second vehicle, including (1) a distance between closest ends of the two vehicles [implies at least first distance], and/or (2) a distance between designated points on the vehicles [implies first distance and/or second distance], for example, calculating the distance between an electronic component 1612a on one vehicle 1608a and a similar electronic component 1612b on another vehicle 1608b. Cooper illustrates that taking distance into account is beneficial depending on the nature of the data and the operation performed by the second component 1612b on the second vehicle 1608b. Cooper further discloses the physical relationship includes information relating to an orientation of the second vehicle with respect to the first vehicle. Cooper further disclose the determining at least one of a vehicle separation distance and/or a component separation distance. The vehicle separation distance is representative of a distance between the first vehicle and the second vehicle. The component separation distance is representative of another, different distance between the first electronic component and the second electronic component. Cooper’s method also includes modifying the first data using the at least one of the vehicle separation distance or the component separation distance prior to the second electronic component per- forming the one or more functions using the first data that is modified).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Kellner in view of Cooper, as both inventions are directed to the same field of endeavor – train control systems and the combination would provide for a higher degree of dispatch reliability (see at least Cooper’s ¶105).

As per claim 3, Kellner as modified by Cooper teaches the system of claim 1, accordingly, the rejection of claim 1 above is incorporated. 
Kellner further discloses wherein the one or more processors are disposed onboard the first vehicle, and the system further includes a communication device disposed onboard the first vehicle and operably connected to the one or more processors, the communication device configured to receive a message that includes respective positional coordinates of the front device and the rear device of the second vehicle (Kellner, in ¶6, discloses a radio frequency or wire based communication system between the lead locomotive and the remote locomotive for a train. Kellner, in Fig. 9, Fig. 10 & ¶¶37-42, further discloses global positioning satellite systems (GPS) to determine the direction of movement of the locomotives 14 and 15. Each of the locomotives 14, 15 include two GPS receivers. There is a short hood receiver 26 and a long hood receiver 27 for the lead locomotive 14 and the remote locomotive 15. And, using a differential in coordinates between the short hood receiver 26 and the long hood receiver 27 to determine in which direction the lead and remote locomotives are facing. Kellner further discloses one or more signals from receivers 26 [i.e., front device disposed on a second vehicle] and 27 [i.e., rear device disposed on the second vehicle] on the remote locomotive 15 [i.e., the second vehicle] are transmitted to the controller 24 [i.e., reference device disposed on a first vehicle] indicative of the changing coordinates of the receivers 26, 27. In step 48, the remote locomotive 15 sends a signal to the lead locomotive 14, which signal is indicative of the direction of movement of the remote locomotive 15 and its setup (SAME or OPPOSITE) relative to the lead locomotive 15).

As per claim 4, Kellner as modified by Cooper teaches the system of claim 1, accordingly, the rejection of claim 1 above is incorporated. 
Kellner further discloses wherein the one or more processors are configured to determine the first or the second vehicle (Kellner, in ¶6, discloses the system includes an input command mechanism for the distributed power control system enabling an operator to enter setup data indicative of a direction the remote locomotive is facing relative to the lead locomotive. Kellner, in ¶42, further discloses an operator that boards the remote locomotive and enters data relative to the direction the remote unit is facing and/or the direction of travel of the remote unit relative to the lead locomotive).
While Kellner, in certain embodiments, implicitly requires determining distance(s) [i.e., determining the first distance, and the second distance] in order for Kellner’s controller 24 onboard of the lead locomotive 14 [i.e., first vehicle] to determine the direction of movement [i.e., orientation] of the remote locomotive 15 based on the received the GPS coordinate data [i.e., location(s)] from the GPS receiver mounted on the short hood 27 [i.e., rear device] and from GPS receiver mounted on long hood 26 [i.e., front device] of the remote locomotive 15 [i.e., second vehicle], it does not explicitly recite distance(s) [i.e., it is silent about determining the first distance, and the second distance].
Cooper teaches, in Fig. 24, ¶¶114-116 & ¶177 that is was old and well known at the time of filing in the art of train control systems, determining the first distance, and the second distance (Cooper, in Fig. 24 [reproduced here for convenience], ¶¶114-116 & ¶177, discloses the physical relationship to be a distance 2426 between the first vehicle and the second vehicle, including (1) a distance between closest ends of the two vehicles [implies at least first distance], and/or (2) a distance between designated points on the vehicles [implies first distance and/or second distance], for example, calculating the distance between an electronic component 1612a on one vehicle 1608a and a similar electronic component 1612b on another vehicle 1608b. Cooper illustrates that taking distance into account is beneficial depending on the nature of the data and the operation performed by the second component 1612b on the second vehicle 1608b. Cooper further discloses the physical relationship includes information relating to an orientation of the second vehicle with respect to the first vehicle. Cooper further disclose the determining at least one of a vehicle separation distance and/or a component separation distance. The vehicle separation distance is representative of a distance between the first vehicle and the second vehicle. The component separation distance is representative of another, different distance between the first electronic component and the second electronic component. Cooper’s method also includes modifying the first data using the at least one of the vehicle separation distance or the component separation distance prior to the second electronic component per- forming the one or more functions using the first data that is modified).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Kellner in view of Cooper, as both inventions are directed to the same field of endeavor – train control systems and the combination would provide for a higher degree of dispatch reliability (see at least Cooper’s ¶105).

As per claim 5, Kellner as modified by Cooper teaches the system of claim 1, accordingly, the rejection of claim 1 above is incorporated. 
Kellner further discloses wherein the reference device, the front device, and the rear device are global positioning system (GPS) devices (Kellner, in Fig. 8, Fig. 9 & ¶37-42, discloses incorporating global positioning satellite systems (GPS) to determine the direction of movement of the locomotives 14 and 15. Each of the locomotives 14, 15 include two GPS receivers. There is a short hood receiver 26 and a long hood receiver 27 for the lead locomotive 14 and the remote locomotive 15. GPS receivers mounted on the short hood and long hood of the locomotives are used to determine the direction of movement of the remote locomotive).

As per claim 6, Kellner as modified by Cooper teaches the system of claim 1, accordingly, the rejection of claim 1 above is incorporated. 
Kellner further discloses wherein the one or more processors determine the first  (Kellner, in Fig. 9, Fig. 10 [reproduced here for convenience] & ¶¶37-42, discloses global positioning satellite systems (GPS) to determine the direction of movement of the locomotives 14 and 15. Each of the locomotives 14, 15 include two GPS receivers. There is a short hood receiver 26 and a long hood receiver 27 for the lead locomotive 14 and the remote locomotive 15. And, using a differential in coordinates [implies linear distance] between the short hood receiver 26 and the long hood receiver 27 to determine in which direction the lead and remote locomotives are facing or moving).
While Kellner, in certain embodiments, implicitly requires determining distance(s) [i.e., determining the first distance, and the second distance] in order for Kellner’s controller 24 onboard of the lead locomotive 14 [i.e., first vehicle] to determine the direction of movement [i.e., orientation] of the remote locomotive 15 based on the received the GPS coordinate data [i.e., location(s)] from the GPS receiver mounted on the short hood 27 [i.e., rear device] and from GPS receiver mounted on long hood 26 [i.e., front device] of the remote locomotive 15 [i.e., second vehicle], it does not explicitly recite distance(s) [i.e., it is silent about determining the first distance, and the second distance].
Cooper teaches, in Fig. 24, ¶¶114-116 & ¶177 that is was old and well known at the time of filing in the art of train control systems, wherein the one or more processors determine the first distance by receiving respective locations of the reference device and the front device and calculating a linear distance between the location of the reference device and the location of the front device, and the one or more processors determine the second distance by receiving a location of the rear device and calculating a linear distance between the location of the reference device and the location of the rear device (Cooper, in Fig. 24, ¶¶114-116 & ¶177, discloses calculating the distance between an electronic component 1612a on one vehicle 1608a and a similar electronic component 1612b on another vehicle 1608b.  Cooper further disclose the determining at least one of a vehicle separation distance and/or a component separation distance. The vehicle separation distance is representative of a distance between the first vehicle and the second vehicle. The component separation distance is representative of another, different distance between the first electronic component and the second electronic component. Cooper’s method also includes modifying the first data using the at least one of the vehicle separation distance or the component separation distance prior to the second electronic component per- forming the one or more functions using the first data that is modified).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Kellner in view of Cooper, as both inventions are directed to the same field of endeavor – train control systems and the combination would provide for a higher degree of dispatch reliability (see at least Cooper’s ¶105).


As per claim 12, Kellner as modified by Cooper teaches the method of claim 9, accordingly, the rejection of claim 9 above is incorporated. 
Kellner further discloses wherein the reference device, the front device, and the rear device are global positioning system (GPS) devices (Kellner, in Fig. 8, Fig. 9, Fig. 10 & ¶¶37-42, further discloses incorporating global positioning satellite systems (GPS) to determine the direction of movement of the locomotives 14 and 15. Each of the locomotives 14, 15 include two GPS receivers: a short hood receiver 26 and a long hood receiver 27 for the lead locomotive 14 and the remote locomotive 15. Kellner further discloses the GPS receivers mounted on the short hood and long hood of the locomotives are used to determine the direction of movement of the remote locomotive).


As per claim 16, Kellner as modified by Cooper teaches the method of claim 9, accordingly, the rejection of claim 9 above is incorporated. 
Kellner further discloses wherein the front device is spaced apart from the rear device by  (Kellner, in Fig. 9  [reproduced here for convenience], discloses short hood receiver 26 [i.e., front device] and hood receiver 27 [i.e., rear device] a long the remote locomotive 15 [i.e., the second vehicle]).
Kellner is silent about the at least six meters.
Cooper teaches, in Fig. 24 [reproduced here for convenience] & ¶115 that is was old and well known at the time of filing in the art of train control systems, at least (Cooper, in Fig. 24 & ¶¶114-116, discloses the second GPS unit 1612b may be many meters away).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Kellner in view of Cooper, as both inventions are directed to the same field of endeavor – train control systems and the combination would provide for a higher degree of dispatch reliability (see at least Cooper’s ¶105). Furthermore, it would have been an obvious matter of design choice to “spaced apart” the first and second devices “at least six meters”, since applicant has not disclosed that “six meters” solves any stated problem or is for any particular purpose and it appears that the invention would perform equally well while devices are space a port other number of meters.  Applicant is reminded that it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, See MPEP §2144.05.

As per claim 17, Kellner as modified by Cooper teaches the method of claim 9, accordingly, the rejection of claim 9 above is incorporated. 
Kellner further discloses comprising determining a curvature of the route on which the first and second vehicles are disposed, wherein the orientation of the second vehicle along the route is determined based on the curvature of the route as well as the difference between the first distance and the second distance (Kellner, in Fig. 9 & ¶39 discloses the train 13 that is one or two miles long, have several curves or turns. Kellner further illustrates, in reference to FIG. 9, the train 13 is positioned on a track 18 having a turn so the lead locomotive 14 is positioned east/west on the track 18, and the remote locomotive 15 is positioned north/south on the track 18, with the short hood 15A south of the long hood 15B).

As per claim18, Kellner as modified by Cooper teaches the method of claim 9, accordingly, the rejection of claim 9 above is incorporated. 
Kellner further discloses wherein the first and second vehicles are rail vehicles (Kellner, in Fig. 9  [reproduced here for convenience], discloses rail vehicles).


As per claim 21, Kellner as modified by Cooper teaches the system of claim 1, accordingly, the rejection of claim 1 above is incorporated. 
Kellner further discloses wherein the first vehicle is disposed in front of the second vehicle along the route relative to a direction of travel (Kellner, in Fig. 9  [reproduced here for convenience], illustrates the lead locomotive 14 [i.e., the first vehicle]) is located in front of the remote locomotive 15 [i.e., the second vehicle]), and 
the one or more processors are configured to determine that the orientation of the second vehicle along the route is a front-facing orientation relative to the direction of travel based on the first (Kellner, in Fig. 9, Fig. 10 [both figures reproduced here for convenience] & ¶¶35-42, discloses global positioning satellite systems (GPS) to determine the direction of movement of the locomotives 14 and 15. Each of the locomotives 14, 15 include two GPS receivers. There is a short hood receiver 26 and a long hood receiver 27 for the lead locomotive 14 and the remote locomotive 15. And, using a differential in coordinates between the short hood receiver 26 and the long hood receiver 27 to determine in which direction the lead and remote locomotives are facing or moving [implies determine an orientation of the second vehicle along the route relative to the first vehicle based on a difference between the first distance and the second distance]. Kellner further discloses that when train 13 begins to move one or more signals from receiver 26 [i.e., front device disposed on a second vehicle] and receiver 27 [i.e., rear device disposed on the second vehicle] on the remote locomotive 15 [i.e., the second vehicle] are transmitted to the controller 24 [i.e., reference device disposed on a first vehicle] indicative of the changing coordinates of the receivers 26, 27. Since the receiver 26 and 27 indicate to the controller 24 that the short hood of the remote locomotive 15 is south of the long hood of the remote locomotive 15 and since the controller 24 can also determine that the locomotive is moving in a southward direction, the controller 24 can determine that the remote locomotive 15 is moving in a short hood forward direction [i.e., determine an orientation of the second vehicle along the route relative to the first vehicle]. Kellner also discloses that direction of movement of the remote locomotive 15 is detected or determined in step 46. The coordinate data [i.e., location(s)] is sent to controller 24 on the lead locomotive 14 [i.e., first vehicle], which determines the short hood 15B is moving southward and therefore in a short hood forward direction. GPS receivers mounted on the short hood and long hood of the locomotives is used to determine the direction of movement of the remote locomotive [implies determine an orientation of the second vehicle along the route relative to the first vehicle based on a difference between the first distance and the second distance]. In step 48, the remote locomotive 15 sends a signal to the lead locomotive 14, which signal is indicative of the direction of movement of the remote locomotive 15 and its setup (SAME or OPPOSITE) relative to the lead locomotive 15. Then, in step 50 the status of the lead locomotive or the direction of movement of the lead locomotive 14 is compared to the status of the remote locomotive 15 or its direction of movement and the remote locomotive’s 15 setup data [implies determine an orientation of the second vehicle along the route relative to the first vehicle based on a difference between the first distance and the second distance]. If the direction of movement of the lead locomotive matches the remote setup data and status information the train continues as represented in steps 52 and 54. Kellner also discloses an alarm is generated so as to inform the operator on the lead locomotive 14, when the controller 24 determines there is an error or the remote locomotive 15 setup data does not match the status data, such that he can take the appropriate action as determined by railroad operating rules or such that the train can be automatically stopped. Kellner further discloses that if there is not a match the alarm is generated so that the operator can take appropriate action or the trains is stopped as represented in steps 52 and 56 [implies control movement of the second vehicle along the route]).
While Kellner, in certain embodiments, implicitly requires determining distance(s) [i.e., determining the first distance, and the second distance] in order for Kellner’s controller 24 onboard of the lead locomotive 14 [i.e., first vehicle] to determine the direction of movement [i.e., orientation] of the remote locomotive 15 based on the received the GPS coordinate data [i.e., location(s)] from the GPS receiver mounted on the short hood 27 [i.e., rear device] and from GPS receiver mounted on long hood 26 [i.e., front device] of the remote locomotive 15 [i.e., second vehicle], it does not explicitly recite distance(s) [i.e., it is silent about determining the first distance, and the second distance].
Cooper teaches, in Fig. 24, ¶¶114-116 & ¶177 that is was old and well known at the time of filing in the art of train control systems, determining the first distance, and the second distance (Cooper, in Fig. 24 [reproduced here for convenience], ¶¶114-116 & ¶177, discloses the physical relationship to be a distance 2426 between the first vehicle and the second vehicle, including (1) a distance between closest ends of the two vehicles [implies at least first distance], and/or (2) a distance between designated points on the vehicles [implies first distance and/or second distance], for example, calculating the distance between an electronic component 1612a on one vehicle 1608a and a similar electronic component 1612b on another vehicle 1608b. Cooper illustrates that taking distance into account is beneficial depending on the nature of the data and the operation performed by the second component 1612b on the second vehicle 1608b. Cooper further discloses the physical relationship includes information relating to an orientation of the second vehicle with respect to the first vehicle. Cooper further disclose the determining at least one of a vehicle separation distance and/or a component separation distance. The vehicle separation distance is representative of a distance between the first vehicle and the second vehicle. The component separation distance is representative of another, different distance between the first electronic component and the second electronic component. Cooper’s method also includes modifying the first data using the at least one of the vehicle separation distance or the component separation distance prior to the second electronic component per- forming the one or more functions using the first data that is modified).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Kellner in view of Cooper, as both inventions are directed to the same field of endeavor – train control systems and the combination would provide for a higher degree of dispatch reliability (see at least Cooper’s ¶105).

As per claims 8 and 19, (Canceled)

As per claims 9-11, 14 and 22, the claims are directed towards a method that recites similar limitations performed by the system of claims 1-2, 6-7 and 21. The cited portions of Kellner and Cooper used in the rejection of the system claims 1-2, 6-7 and 21 teach the same steps performed by the method of claims 9-11, 14 and 22. Therefore, claims 9-11, 14 and 22 are rejected under the same rationales used in the rejections of claims 1-2, 6-7 and 21 as outlined above.










Claim 13 is rejected under 35 USC §103 as being unpatentable over Kellner (PG Pub. No. US 2009/0248226 A1, which is found in the IDS submitted on 02/04/2020) in view of Cooper (PG Pub. No. US 2013/0261842 A1), and further in view of Patent publication No. US 2005/0010338 A1 to Kraeling et al. (hereinafter “Kraeling”)

As per claim 13, Kellner as modified by Cooper teaches the method of claim 12, accordingly, the rejection of claim 12 above is incorporated. 
Kellner further discloses wherein the GPS devices generate (Kellner, in Fig. 8, Fig. 9, Fig. 10 & ¶¶37-42, further discloses incorporating global positioning satellite systems (GPS) to determine the direction of movement of the locomotives 14 and 15. Each of the locomotives 14, 15 include two GPS receivers. There is a short hood receiver 26 and a long hood receiver 27 for the lead locomotive 14 and the remote locomotive 15. And, using a differential in coordinates between the short hood receiver 26 and the long hood receiver 27 to determine in which direction the lead and remote locomotives are facing. GPS receivers mounted on the short hood and long hood of the locomotives are used to determine the direction of movement of the remote locomotive).
Kellner does not disclose three dimensional positional to determine an elevation.
Kraeling teaches, in ¶29 that is was old and well known at the time of filing in the art of train control systems, determining three dimensional positional to determine an elevation (Kraeling, in ¶29, discloses location detector 62 includes a system for receiving a radio frequency signal indicative of the location of the locomotive 12, such as a GPS system providing latitude, longitude, and elevation information).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Kellner & Cooper further in view of Kraeling, as all inventions are directed to the same field of endeavor – train control systems and the combination would provide for reducing the workload on remote control operators and to increase safety by automatically invoking safe operating conditions depending on the location of the locomotive within a rail system (see at least Kraeling’s ¶10).

Allowable Subject Matter
Claims 7 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims (see Remarks page 10).

	Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tarek Elarabi whose telephone number is (313)446-4911. The examiner can normally be reached on Monday thru Thursday; 6:00 AM - 4:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Nolan can be reached on (571)270-7016. The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. 
Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or (571)272-1000.



/Tarek Elarabi/Examiner, Art Unit 3661                                                                                                                                                                                                        	

	/PETER D NOLAN/            Supervisory Patent Examiner, Art Unit 3661